UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21211 Nuveen New York AMT-Free Municipal Income Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:9/30 Date of reporting period:12/31/14 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen New York AMT-Free Municipal Income Fund (NRK) December 31, 2014 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS 149.5% (100.0% of Total Investments) MUNICIPAL BONDS 149.5% (100.0% of Total Investments) Consumer Staples – 3.2% (2.2% of Total Investments) $ 6,350 Nassau County Tobacco Settlement Corporation, New York, Tobacco Settlement Asset-Backed Bonds, 6/16 at 100.00 B $ 5,369,370 Series 2006A-3, 5.000%, 6/01/35 New York Counties Tobacco Trust II, Tobacco Settlement Pass-Through Bonds, Series 2001, 6/15 at 100.00 A1 5.250%, 6/01/25 New York Counties Tobacco Trust III, Tobacco Settlement Pass-Through Bonds, Series 2003, 6/15 at 100.00 A1 5.750%, 6/01/33 TSASC Inc., New York, Tobacco Asset-Backed Bonds, Series 2006, 5.125%, 6/01/42 6/16 at 100.00 B Total Consumer Staples Education and Civic Organizations – 27.3% (18.3% of Total Investments) Brooklyn Arena Local Development Corporation, New York, Payment in Lieu of Taxes Revenue Bonds, Barclays Center Project, Series 2009: 0.000%, 7/15/45 No Opt. Call BBB– 0.000%, 7/15/47 No Opt. Call BBB– Build New York City Resource Corporation, New York, Revenue Bonds, Bronx Charter School for Excellence, Series 2013A: 5.000%, 4/01/33 4/23 at 100.00 BBB– 5.500%, 4/01/43 4/23 at 100.00 BBB– Dormitory Authority of the State of New York, 853 Schools Program Insured Revenue Bonds, St. 1/15 at 100.00 N/R Anne Institute, Issue 2, Series 1998E, 5.000%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, General Revenue Bonds, New York University, Series 2001-1: 5.500%, 7/01/24 – AMBAC Insured No Opt. Call AA– 5.500%, 7/01/40 – AMBAC Insured No Opt. Call AA– Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, 7/17 at 100.00 AA– Series 2007A, 5.250%, 7/01/32 – NPFG Insured Dormitory Authority of the State of New York, General Revenue Bonds, Saint Johns University, 7/23 at 100.00 A– Series 2013A, 5.000%, 7/01/44 Dormitory Authority of the State of New York, Housing Revenue Bonds, Fashion Institute of No Opt. Call AA– Technology, Series 2007, 5.250%, 7/01/34 – FGIC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Mount Sinai School of No Opt. Call AA– Medicine, Series 1994A, 5.150%, 7/01/24 – NPFG Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Touro College and University System, Series 2014A: 5.250%, 1/01/34 7/24 at 100.00 BBB– 5.500%, 1/01/39 7/24 at 100.00 BBB– 5.500%, 1/01/44 7/24 at 100.00 BBB– Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/15 at 100.00 Aa2 Facilities, Series 2004A, 5.000%, 7/01/29 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/16 at 100.00 Aa2 Facilities, Series 2006A, 5.000%, 7/01/31 – NPFG Insured Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/19 at 100.00 Aa2 Facilities, Series 2009A, 5.000%, 7/01/39 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/21 at 100.00 Aa2 Facilities, Series 2011A, 5.000%, 7/01/41 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/22 at 100.00 Aa2 Facilities, Series 2012A, 5.000%, 7/01/37 Dormitory Authority of the State of New York, Lease Revenue Bonds, State University Dormitory 7/23 at 100.00 Aa3 Facilities, Series 2013A, 5.000%, 7/01/27 Dormitory Authority of the State of New York, Revenue Bonds, Barnard College, Series 2007A: 5.000%, 7/01/25 – FGIC Insured 7/17 at 100.00 AA– 5.000%, 7/01/37 – FGIC Insured 7/17 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, Canisius College, Series 2005, 7/15 at 100.00 A3 5.000%, 7/01/21 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, Columbia University, Series 4/21 at 100.00 AAA 2011A, 5.000%, 10/01/41 Dormitory Authority of the State of New York, Revenue Bonds, Convent of the Sacred Heart, Series 2011: 5.625%, 11/01/35 – AGM Insured 5/21 at 100.00 AA 5.750%, 11/01/40 – AGM Insured 5/21 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, Fordham University, Series 2008B, 7/18 at 100.00 A2 5.000%, 7/01/38 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, Marymount Manhattan College, 7/19 at 100.00 Baa2 Series 2009, 5.250%, 7/01/29 Dormitory Authority of the State of New York, Revenue Bonds, New School University, Series 7/20 at 100.00 A– 2010, 5.250%, 7/01/30 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series No Opt. Call AA– 1998A, 6.000%, 7/01/18 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2007, 7/17 at 100.00 AA– 5.000%, 7/01/32 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 2009A: 5.250%, 7/01/34 7/19 at 100.00 AA– 5.000%, 7/01/39 7/19 at 100.00 AA– Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/19 at 100.00 AA– 2009B, 5.000%, 7/01/39 Dormitory Authority of the State of New York, Revenue Bonds, New York University, Series 7/22 at 100.00 AA– 2012A, 5.000%, 7/01/32 Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell 7/20 at 100.00 Aa1 University, Series 2008C, 5.000%, 7/01/37 Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Cornell University, Series 2010A: 5.000%, 7/01/35 7/20 at 100.00 Aa1 5.000%, 7/01/40 7/20 at 100.00 Aa1 Dormitory Authority of the State of New York, Revenue Bonds, Pratt Institute, Series 2015A: 5.000%, 7/01/39 (WI/DD, Settling 1/07/15) 7/24 at 100.00 A3 5.000%, 7/01/44 (WI/DD, Settling 1/07/15) 7/24 at 100.00 A3 Dormitory Authority of the State of New York, Revenue Bonds, Rochester Institute of Technology, Series 2006A: 5.250%, 7/01/20 – AMBAC Insured No Opt. Call A1 5.250%, 7/01/21 – AMBAC Insured No Opt. Call A1 Dormitory Authority of the State of New York, Revenue Bonds, University of Rochester, No Opt. Call AA– Refunding Series 2009A, 5.125%, 7/01/39 Dutchess County Local Development Corporation, New York, Revenue Bonds, Marist College 7/23 at 100.00 A2 Project, Series 2013A, 5.000%, 7/01/39 Hempstead Town Local Development Corporation, New York, Revenue Bonds, Adelphi University Project, Series 2013: 5.000%, 9/01/38 9/23 at 100.00 A 5.000%, 9/01/43 9/23 at 100.00 A Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Colgate 7/15 at 100.00 AA+ University, Series 2005A, 5.000%, 7/01/40 – AMBAC Insured Monroe County Industrial Development Corporation, New York, Revenue Bonds, Saint John Fisher 6/24 at 100.00 BBB+ College, Series 2014A, 5.500%, 6/01/39 New York City Industrial Development Agency, New York, Payment in Lieu of Taxes Revenue Bonds, Queens Baseball Stadium Project, Series 2009: 6.125%, 1/01/29 – AGC Insured 1/19 at 100.00 AA 6.375%, 1/01/39 – AGC Insured 1/19 at 100.00 AA New York City Industrial Development Agency, New York, PILOT Revenue Bonds, Queens Baseball Stadium Project, Series 2006: 5.000%, 1/01/31 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/36 – AMBAC Insured 1/17 at 100.00 BB+ 4.750%, 1/01/42 – AMBAC Insured 1/17 at 100.00 BB+ 5.000%, 1/01/46 – AMBAC Insured 1/17 at 100.00 BB+ New York City Industrial Development Agency, New York, Revenue Bonds, Yankee Stadium Project 3/19 at 100.00 AA PILOT, Series 2009A, 7.000%, 3/01/49 – AGC Insured New York City Industrial Development Authority, New York, PILOT Revenue Bonds, Yankee Stadium Project, Series 2006: 5.000%, 3/01/31 – FGIC Insured 9/16 at 100.00 BBB 5.000%, 3/01/36 – NPFG Insured 9/16 at 100.00 AA– 4.500%, 3/01/39 – FGIC Insured 9/16 at 100.00 BBB New York City Trust for Cultural Resources, New York, Revenue Bonds, Whitney Museum of 1/21 at 100.00 A American Art, Series 2011, 5.000%, 7/01/31 Niagara Area Development Corporation, New York, Niagara University Project, Series 2012A: 5.000%, 5/01/35 5/22 at 100.00 BBB+ 5.000%, 5/01/42 5/22 at 100.00 BBB+ Onondaga Civic Development Corporation, New York, Revenue Bonds, Le Moyne College Project, 7/22 at 100.00 Baa2 Series 2012, 5.000%, 7/01/42 Onongada County Trust For Cultural Resources, New York, Revenue Bonds, Syracuse University 12/21 at 100.00 AA– Project, Series 2011, 5.000%, 12/01/36 Tompkins County Development Corporation, New York, Revenue Bonds, Ithaca College, Series 2011: 5.500%, 7/01/33 – AGM Insured 1/21 at 100.00 A2 5.250%, 7/01/36 – AGM Insured 1/21 at 100.00 A2 5.375%, 7/01/41 – AGM Insured 1/21 at 100.00 A2 Troy Capital Resource Corporation, New York, Revenue Bonds, Rensselaer Polytechnic Institute, 9/20 at 100.00 A– Series 2010A, 5.125%, 9/01/40 Total Education and Civic Organizations Financials – 1.5% (1.0% of Total Investments) New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, No Opt. Call A Series 2005, 5.250%, 10/01/35 New York Liberty Development Corporation, Revenue Bonds, Goldman Sachs Headquarters Issue, No Opt. Call A Series 2007, 5.500%, 10/01/37 Total Financials Health Care – 10.4% (6.9% of Total Investments) Albany Capital Resource Corporation, New York, St. Peter’s Hospital Project, Series 2011, 11/20 at 100.00 A+ 6.125%, 11/15/30 Albany Industrial Development Agency, New York, Revenue Bonds, Saint Peter’s Hospital, Series 11/17 at 100.00 A+ 2008A, 5.250%, 11/15/32 Albany Industrial Development Agency, New York, Revenue Bonds, Saint Peter’s Hospital, Series 11/17 at 100.00 A+ 2008D, 5.375%, 11/15/32 Albany Industrial Development Agency, New York, Revenue Bonds, Saint Peter’s Hospital, Series 11/17 at 100.00 A+ 2008E, 5.250%, 11/15/32 Build New York City Resource Corporation, New York, Revenue Bonds, New York Methodist Hospital 7/24 at 100.00 A– Project, Series 2014, 5.000%, 7/01/27 Dormitory Authority of the State of New York, FHA-Insured Mortgage Hospital Revenue Bonds, 8/19 at 100.00 AA+ Hospital for Special Surgery, Series 2009, 6.250%, 8/15/34 Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Hudson 8/17 at 100.00 AA Valley Hospital Center, Series 2007, 5.000%, 8/15/27 – AGM Insured Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Montefiore Hospital, Series 2004: 5.000%, 8/01/29 – FGIC Insured 2/15 at 100.00 AA– 5.000%, 8/01/33 – FGIC Insured 2/15 at 100.00 AA– Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, Montefiore Medical 2/15 at 100.00 AA– Center, Series 2005, 5.000%, 2/01/22 – FGIC Insured Dormitory Authority of the State of New York, North Shore Long Island Jewish Obligated Group 5/21 at 100.00 A Revenue Bonds, Series 2011A, 5.000%, 5/01/41 Dormitory Authority of the State of New York, Orange Regional Medical Center Obligated Group Revenue Bonds, Series 2008: 6.000%, 12/01/15 No Opt. Call Ba1 6.000%, 12/01/16 No Opt. Call Ba1 6.500%, 12/01/21 12/18 at 100.00 Ba1 6.125%, 12/01/29 12/18 at 100.00 Ba1 6.250%, 12/01/37 12/18 at 100.00 Ba1 Dormitory Authority of the State of New York, Revenue Bonds, Health Quest System Inc., Series 2007B: 5.250%, 7/01/27 – AGC Insured 7/17 at 100.00 AA 5.125%, 7/01/37 – AGC Insured 7/17 at 100.00 AA Dormitory Authority of the State of New York, Revenue Bonds, New York and Presbyterian 2/15 at 100.00 AA Hospital, Series 2004A, 5.250%, 8/15/15 – AGM Insured Dutchess County Local Development Corporation, New York, Revenue Bonds, Health Quest System 7/20 at 100.00 A– Inc, Series 2010A, 5.750%, 7/01/40 – AGM Insured Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochestor Project, Series 2010, 5.750%, 8/15/35 Monroe County Industrial Development Corporation, New York, Revenue Bonds, Rochester General 12/22 at 100.00 A– Hospital Project, Series 2013A, 5.000%, 12/01/42 Suffolk County Economic Development Corporation, New York, Revenue Bonds, Catholic Health 7/21 at 100.00 BBB+ Services of Long Island Obligated Group Project, Refunding Series 2011, 5.000%, 7/01/28 Westchester County Health Care Corporation, New York, Senior Lien Revenue Bonds, Series 11/20 at 100.00 A3 2010-C2, 6.125%, 11/01/37 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 1/15 at 100.00 B+ Series 2001A, 7.125%, 7/01/31 Yonkers Industrial Development Agency, New York, Revenue Bonds, St. John’s Riverside Hospital, 1/15 at 100.00 B+ Series 2001B, 7.125%, 7/01/31 Total Health Care Housing/Multifamily – 0.3% (0.2% of Total Investments) Canton Capital Resource Corporation, New York, Student Housing Facility Revenue Bonds, Grasse River LLC at SUNY Canton Project Series 2010A: 5.000%, 5/01/40 5/20 at 100.00 AA 5.000%, 5/01/45 – AGM Insured 5/20 at 100.00 AA New York City Housing Development Corporation, New York, Multifamily Housing Revenue Bonds, 5/20 at 100.00 AA+ Series 2010D-1A, 5.000%, 11/01/42 New York State Housing Finance Agency, Affordable Housing Revenue Bonds, Series 2009B, 5/19 at 100.00 Aa2 4.500%, 11/01/29 New York State Housing Finance Agency, Mortgage Revenue Refunding Bonds, Housing Project, Series 1996A: 15 6.100%, 11/01/15 – AGM Insured 5/15 at 100.00 AA 6.125%, 11/01/20 – AGM Insured 5/15 at 100.00 AA Total Housing/Multifamily Industrials – 2.3% (1.5% of Total Investments) New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 3 World Trade 11/24 at 100.00 N/R Center Project, Class 1 Series 2014, 5.000%, 11/15/44 Long-Term Care – 0.7% (0.5% of Total Investments) Dormitory Authority of the State of New York, GNMA Collateralized Revenue Bonds, Cabrini of 2/17 at 103.00 AA+ Westchester Project, Series 2006, 5.200%, 2/15/41 Erie County Industrial Development Agency, New York, Revenue Bonds, Orchard Park CCRC Inc. 11/16 at 100.00 N/R Project, Series 2006A, 6.000%, 11/15/36 Suffolk County Economic Development Corporation, New York, Revenue Bonds, Peconic Landing At 12/20 at 100.00 BBB– Southold, Inc. Project, Refunding Series 2010, 6.000%, 12/01/40 Total Long-Term Care Tax Obligation/General – 9.0% (6.0% of Total Investments) Nassau County, New York, General Obligation Bonds, General Improvement Series 2009C, 5.000%, 10/19 at 100.00 AA 10/01/29 – AGC Insured Nassau County, New York, General Obligation Improvement Bonds, Series 1993H, 5.500%, 6/15/16 – No Opt. Call AA– NPFG Insured New York City, New York, General Obligation Bonds, Fiscal 2009 Series E, 5.000%, 8/01/28 8/19 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2012 Series A-1: 5.000%, 10/01/31 No Opt. Call AA 5.000%, 10/01/33 10/22 at 100.00 AA 5.000%, 10/01/34 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal 2012 Series B, 5.000%, 8/01/30 No Opt. Call AA New York City, New York, General Obligation Bonds, Fiscal 2012 Series I: 5.000%, 8/01/30 8/22 at 100.00 AA 5.000%, 8/01/31 8/22 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2013 Series F-1: 5.000%, 3/01/29 3/23 at 100.00 AA 5.000%, 3/01/31 3/23 at 100.00 AA 5.000%, 3/01/32 3/23 at 100.00 AA 5.000%, 3/01/33 3/23 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2014 Series A-1, 5.000%, 8/01/26 8/23 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2014 Series D-1, 5.000%, 8/01/30 8/23 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal 2015 Series A, 5.000%, 8/01/33 8/24 at 100.00 AA New York City, New York, General Obligation Bonds, Fiscal Series 2001D: 5 5.250%, 8/01/15 – AGM Insured 2/15 at 100.00 AA 5 5.000%, 8/01/16 – FGIC Insured 2/15 at 100.00 AA 5 New York City, New York, General Obligation Bonds, Fiscal Series 2004E, 5.000%, 11/01/20 – 5/15 at 100.00 AA AGM Insured New York City, New York, General Obligation Bonds, Fiscal Series 2005J, 5.000%, 3/01/19 – 3/15 at 100.00 AA FGIC Insured New York City, New York, General Obligation Bonds, Fiscal Series 2006C, 5.000%, 8/01/16 – No Opt. Call AA AGM Insured New York City, New York, General Obligation Bonds, Series 2011D-I: 5.000%, 10/01/30 10/21 at 100.00 AA 5.000%, 10/01/34 No Opt. Call AA New York City, New York, General Obligation Bonds, Subseries G-1 Fiscal Series 2012, No Opt. Call AA 5.000%, 4/01/28 Pavilion Central School District, Genesee County, New York, General Obligation Bonds, Series 2005: 5.000%, 6/15/16 – AGM Insured 6/15 at 100.00 AA 5.000%, 6/15/18 – AGM Insured 6/15 at 100.00 AA Rensselaer County, New York, General Obligation Bonds, Series 1991: 6.700%, 2/15/16 – AMBAC Insured No Opt. Call AA 6.700%, 2/15/17 – AMBAC Insured No Opt. Call AA 6.700%, 2/15/18 – AMBAC Insured No Opt. Call AA 6.700%, 2/15/19 – AMBAC Insured No Opt. Call AA 6.700%, 2/15/20 – AMBAC Insured No Opt. Call AA 6.700%, 2/15/21 – AMBAC Insured No Opt. Call AA Rochester, New York, General Obligation Bonds, Series 1999: 5.250%, 10/01/20 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/21 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/22 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/23 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/24 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/25 – NPFG Insured No Opt. Call AA– 5.250%, 10/01/26 – NPFG Insured No Opt. Call AA– Three Village Central School District, Brookhaven and Smithtown, Suffolk County, New York, No Opt. Call Aa2 General Obligation Bonds, Series 2005, 5.000%, 6/01/18 – FGIC Insured West Islip Union Free School District, Suffolk County, New York, General Obligation Bonds, 10/15 at 100.00 Aa3 Series 2005, 5.000%, 10/01/16 – AGM Insured Yonkers, New York, General Obligation Bonds, Series 2005A, 5.000%, 8/01/16 – NPFG Insured 8/15 at 100.00 AA– Yonkers, New York, General Obligation Bonds, Series 2005B: 5.000%, 8/01/19 8/15 at 100.00 A3 5.000%, 8/01/20 8/15 at 100.00 A3 Total Tax Obligation/General Tax Obligation/Limited – 53.4% (35.7% of Total Investments) Dormitory Authority of the State of New York, 853 Schools Program Insured Revenue Bonds, 1/15 at 100.00 N/R Harmony Heights School, Issue 1, Series 1999C, 5.500%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, 853 Schools Program Insured Revenue Bonds, 1/15 at 100.00 N/R Vanderheyden Hall Inc., Issue 2, Series 1998F, 5.250%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, 853 Schools Program – 1/15 at 100.00 N/R Anderson School, Series 1999E, Issue 2, 5.750%, 7/01/19 – AMBAC Insured Dormitory Authority of the State of New York, Insured Revenue Bonds, Special Act School 1/15 at 100.00 AA– District Program, Series 1999, 5.750%, 7/01/19 – NPFG Insured Dormitory Authority of the State of New York, Master Lease Program Revenue Bonds, Nassau 8/19 at 100.00 AA County Board of Cooperative Educational Services, Series 2009A, 5.000%, 8/15/28 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, Department of Health, Series 1/15 at 100.00 AA 2004-2, 5.000%, 7/01/20 – FGIC Insured Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities No Opt. Call AA Improvements, Series 2005D-1, 5.000%, 2/15/15 – NPFG Insured Dormitory Authority of the State of New York, Revenue Bonds, School Districts Financing 10/19 at 100.00 AA Program, Series 2009A, 5.625%, 10/01/29 – AGC Insured Dormitory Authority of the State of New York, Revenue Bonds, State University Educational No Opt. Call AA Facilities, 1989 Resolution, Series 2000C, 5.750%, 5/15/16 – AGM Insured Dormitory Authority of the State of New York, Revenue Bonds, State University Educational No Opt. Call Aa2 Facilities, Series 1993A, 5.500%, 5/15/19 – AMBAC Insured Dormitory Authority of the State of New York, Second General Resolution Consolidated Revenue No Opt. Call AA Bonds, City University System, Series 1993A, 5.750%, 7/01/18 – AGM Insured Dormitory Authority of the State of New York, State and Local Appropriation Lease Bonds, 7/15 at 100.00 AA Upstate Community Colleges, Series 2005A, 5.000%, 7/01/19 – FGIC Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2011C: 5.000%, 3/15/34 No Opt. Call AAA 5.000%, 3/15/41 3/21 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2012D: 5.000%, 2/15/33 No Opt. Call AAA 5.000%, 2/15/40 No Opt. Call AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General Purpose Series 2014A: 5.000%, 2/15/26 2/24 at 100.00 AAA 5.000%, 2/15/29 2/24 at 100.00 AAA 5.000%, 2/15/30 2/24 at 100.00 AAA Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, General 3/24 at 100.00 AAA Purpose Series 2014C. Group C, 5.000%, 3/15/44 Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2013A, 3/23 at 100.00 AAA 5.000%, 3/15/43 Dormitory Authority of the State of New York, State Sales Tax Revenue Bonds, Series 2014A, No Opt. Call AAA 5.000%, 3/15/44 Erie County Industrial Development Agency, New York, School Facility Refunding Revenue Bonds, 5/23 at 100.00 AA Buffalo City School District, Series 2013A, 5.000%, 5/01/28 Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District Project, Series 2007 A: 5.750%, 5/01/27 – AGM Insured (UB) 5/17 at 100.00 AA 5.750%, 5/01/28 – AGM Insured (UB) 5/17 at 100.00 AA Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo City School District Project, Series 2008A: 5.750%, 5/01/27 – AGM Insured (UB) 5/18 at 100.00 AA 5.750%, 5/01/28 – AGM Insured (UB) 5/18 at 100.00 AA Erie County Industrial Development Agency, New York, School Facility Revenue Bonds, Buffalo 5/19 at 100.00 AA City School District Project, Series 2009A, 5.000%, 5/01/31 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2011A: 5.750%, 2/15/47 2/21 at 100.00 A 5.250%, 2/15/47 2/21 at 100.00 A 5.000%, 2/15/47 – AGM Insured 2/21 at 100.00 AA Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series 2006A: 5.000%, 2/15/47 – FGIC Insured 2/17 at 100.00 A 5.000%, 2/15/47 – AGM Insured 2/17 at 100.00 AA Metropolitan Transportation Authority, New York, State Service Contract Refunding Bonds, Series 2002A: 5.750%, 7/01/18 – AGM Insured No Opt. Call AA 5.750%, 7/01/18 – AGM Insured (UB) No Opt. Call AA Monroe County Industrial Development Agency, New York, School Facility Revenue Bonds, 5/23 at 100.00 AA Rochester Schools Modernization Project, Series 2013, 5.000%, 5/01/28 Monroe Newpower Corporation, New York, Power Facilities Revenue Bonds, Series 2003, 1/15 at 100.00 A– 5.500%, 1/01/34 New York City Transitional Finance Authority, New York, Building Aid Revenue Bonds, Fiscal 1/17 at 100.00 AA Series 2007S-2, 5.000%, 1/15/28 – FGIC Insured 5 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 5/15 at 100.00 AAA Series 2002B, 5.250%, 5/01/16 – NPFG Insured New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 5/17 at 100.00 AAA Series 2007B, 5.000%, 11/01/30 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate Fiscal 2012 Series E-1: 5.000%, 2/01/37 2/22 at 100.00 AAA 5.000%, 2/01/42 2/22 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 5/22 at 100.00 AAA Fiscal 2012 Series F-1, 5.000%, 5/01/39 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate No Opt. Call AAA Fiscal 2013 Series F-1, 5.000%, 2/01/29 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 2/24 at 100.00 AAA Fiscal 2014 Series D-1, 5.000%, 2/01/37 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Subordinate 8/24 at 100.00 AAA Fiscal 2015 Series B-1, 5.000%, 8/01/33 New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, Subordinate Lien Series 2011C: 5.500%, 11/01/35 11/20 at 100.00 AAA 5.000%, 11/01/39 11/20 at 100.00 AAA New York City Transitional Finance Authority, New York, Future Tax Secured Revenue Bonds, 2/21 at 100.00 AAA Subordinate Series 2011-D1, 5.000%, 2/01/35 New York City, New York, Educational Construction Fund, Revenue Bonds, Series 2011A: 5.750%, 4/01/33 – AGM Insured 4/21 at 100.00 Aa3 5.750%, 4/01/41 4/21 at 100.00 AA– New York Convention Center Development Corporation, Hotel Fee Revenue Bonds, Tender Option Bonds Trust 3095: 13.553%, 11/15/30 – AMBAC Insured (IF) (4) 11/15 at 100.00 AA+ 13.539%, 11/15/44 – AMBAC Insured (IF) (4) 11/15 at 100.00 AA+ New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 2005B: 5.500%, 4/01/20 – AMBAC Insured No Opt. Call AA+ 5.000%, 4/01/21 – AMBAC Insured 10/15 at 100.00 AA+ New York State Thruway Authority, State Personal Income Tax Revenue Bonds, Series 2010A: 5.000%, 3/15/29 9/20 at 100.00 AAA 5.000%, 3/15/30 9/20 at 100.00 AAA New York State Urban Development Corporation, Revenue Refunding Bonds, State Facilities, Series 1995: 5.600%, 4/01/15 – NPFG Insured No Opt. Call AA 5.700%, 4/01/20 – AGM Insured (UB) No Opt. Call AA New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, General 3/23 at 100.00 AAA Purpose Series 2013C, 5.000%, 3/15/32 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/42 – FGIC Insured No Opt. Call AA– 0.000%, 8/01/44 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/45 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/46 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/47 – AMBAC Insured No Opt. Call BBB Sales Tax Asset Receivable Corporation of New York City, New York, Sales Tax Asset Revenue Bonds, Fiscal 2015 Series A: 5.000%, 10/15/28 10/24 at 100.00 AAA 5.000%, 10/15/29 10/24 at 100.00 AAA 5.000%, 10/15/30 10/24 at 100.00 AAA 5.000%, 10/15/31 10/24 at 100.00 AAA Suffolk County Industrial Development Agency, New York, Revenue Bonds, Hampton Bays Public 4/15 at 100.00 A3 Library, Series 1999A, 6.000%, 10/01/19 – NPFG Insured Total Tax Obligation/Limited Transportation – 12.8% (8.6% of Total Investments) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding No Opt. Call AA– Series 2012F, 5.000%, 11/15/30 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2008A, 11/17 at 100.00 AA– 5.250%, 11/15/36 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2010D, 11/20 at 100.00 AA– 5.250%, 11/15/40 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013B, 5/23 at 100.00 AA– 5.000%, 11/15/30 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013C, 5/23 at 100.00 AA– 5.000%, 11/15/32 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013D, 11/23 at 100.00 AA– 5.250%, 11/15/30 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2013E: 5.000%, 11/15/31 11/23 at 100.00 AA– 5.000%, 11/15/32 11/23 at 100.00 AA– 5.000%, 11/15/38 11/23 at 100.00 AA– Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2014B, 5/24 at 100.00 AA– 5.250%, 11/15/35 New York Liberty Development Corporation, New York, Liberty Revenue Bonds, 4 World Trade 11/21 at 100.00 A+ Center Project, Series 2011, 5.000%, 11/15/44 New York State Thruway Authority, General Revenue Bonds, Refunding Series 2007H, 5.000%, 1/18 at 100.00 AA– 1/01/25 – FGIC Insured Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Eighty-Forth Series 2014: 5.000%, 9/01/33 9/24 at 100.00 AA– 5.000%, 9/01/34 9/24 at 100.00 AA– 5.000%, 9/01/35 9/24 at 100.00 AA– 5.000%, 9/01/36 9/24 at 100.00 AA– 5.000%, 9/01/39 9/24 at 100.00 AA– Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Forty 8/17 at 100.00 AA Eighth Series 2008, Trust 2920, 17.814%, 8/15/32 – AGM Insured (IF) Port Authority of New York and New Jersey, Consolidated Revenue Bonds, One Hundred Seventy 12/23 at 100.00 AA– Ninth Series 2013, 5.000%, 12/01/43 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/15 at 100.00 BBB Terminal LLC Project, Eighth Series 2010, 6.500%, 12/01/28 Triborough Bridge and Tunnel Authority, New York, General Purpose Revenue Bonds, Refunding No Opt. Call AA– Subordinate Lien Series 2002E, 5.500%, 11/15/20 – NPFG Insured Total Transportation U.S. Guaranteed – 6.3% (4.2% of Total Investments) (5) Dormitory Authority of the State of New York, FHA-Insured Revenue Bonds, St. Lukes Roosevelt 8/15 at 100.00 N/R (5) Hospital, Series 2005, 4.900%, 8/15/31 (Pre-refunded 8/15/15) Dormitory Authority of the State of New York, Judicial Facilities Lease Revenue Bonds, Suffolk County Issue, Series 1986: 7.375%, 7/01/16 (ETM) No Opt. Call Aaa 7.375%, 7/01/16 – BIGI Insured (ETM) No Opt. Call Aaa 30 Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities No Opt. Call AA– (5) Improvements, Series 2005D-1, 5.000%, 2/15/15 – NPFG Insured (ETM) 5 Dormitory Authority of the State of New York, Revenue Bonds, Mental Health Services Facilities 2/15 at 100.00 AA– (5) Improvements, Series 2005D-1, 5.000%, 8/15/23 (Pre-refunded 2/15/15) – NPFG Insured Dormitory Authority of the State of New York, School Districts Revenue Bond Financing Program, 10/15 at 100.00 AA– (5) Peekskill City School District, Series 2005D, 5.000%, 10/01/33 (Pre-refunded 10/01/15) – NPFG Insured Dormitory Authority of the State of New York, State Personal Income Tax Revenue Bonds, Series 2005F: 5.000%, 3/15/21 (Pre-refunded 3/15/15) – AGM Insured 3/15 at 100.00 Aa1 (5) 5.000%, 3/15/21 (Pre-refunded 3/15/15) – AGM Insured 3/15 at 100.00 AAA Erie County, New York, General Obligation Bonds, Series 2005A, 5.000%, 12/01/18 (Pre-refunded 12/15 at 100.00 AA– (5) 12/01/15) – NPFG Insured Metropolitan Transportation Authority, New York, Dedicated Tax Fund Bonds, Series 1998A: 5.000%, 4/01/23 (Pre-refunded 10/01/15) – FGIC Insured 10/15 at 100.00 AA+ (5) 4.750%, 4/01/28 (Pre-refunded 10/01/15) – FGIC Insured 10/15 at 100.00 AA+ (5) New York City Housing Development Corporation, New York, Capital Fund Program Revenue Bonds, New York Housing Authority Program, Series 2005A: 5.000%, 7/01/16 (Pre-refunded 7/01/15) – FGIC Insured 7/15 at 100.00 AA+ (5) 5.000%, 7/01/25 (Pre-refunded 7/01/15) – NPFG Insured (UB) (4) 7/15 at 100.00 AA+ (5) 5 New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 5/17 at 100.00 N/R (5) Series 2007B, 5.000%, 11/01/30 (Pre-refunded 5/01/17) 35 New York City, New York, General Obligation Bonds, Fiscal Series 2006C, 5.000%, 8/01/16 8/15 at 100.00 AA (5) (Pre-refunded 8/01/15) – AGM Insured New York State Thruway Authority, Highway and Bridge Trust Fund Bonds, Second General, Series 10/15 at 100.00 N/R (5) 2005B, 5.000%, 4/01/21 (Pre-refunded 10/01/15) – AMBAC Insured New York State Urban Development Corporation, State Personal Income Tax Revenue Bonds, Series 2005B: 5.000%, 3/15/30 (Pre-refunded 3/15/15) – AGM Insured 3/15 at 100.00 Aa1 (5) 5.000%, 3/15/30 (Pre-refunded 3/15/15) – AGM Insured 3/15 at 100.00 AAA Suffolk County Water Authority, New York, Waterworks Revenue Bonds, Series 2005C: 5.000%, 6/01/28 (Pre-refunded 6/01/15) – NPFG Insured 6/15 at 100.00 AA+ (5) 5.000%, 6/01/28 (Pre-refunded 6/01/15) – NPFG Insured (UB) 6/15 at 100.00 AA+ (5) Yonkers, New York, General Obligation Bonds, Series 2005B: 5.000%, 8/01/19 (Pre-refunded 8/01/15) 8/15 at 100.00 A3 (5) 5.000%, 8/01/20 (Pre-refunded 8/01/15) 8/15 at 100.00 A3 (5) Total U.S. Guaranteed Utilities – 13.8% (9.2% of Total Investments) Chautauqua County Industrial Development Agency, New York, Exempt Facility Revenue Bonds, 2/20 at 100.00 Baa3 NRG Dunkirk Power Project, Series 2009, 5.875%, 4/01/42 Guam Power Authority, Revenue Bonds, Series 2010A, 5.000%, 10/01/37 – AGM Insured 10/20 at 100.00 AA Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/34 10/22 at 100.00 BBB Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2000A: 0.000%, 6/01/24 – AGM Insured No Opt. Call AA 0.000%, 6/01/25 – AGM Insured No Opt. Call AA 0.000%, 6/01/26 – AGM Insured No Opt. Call AA 0.000%, 6/01/27 – AGM Insured No Opt. Call AA 0.000%, 6/01/28 – AGM Insured No Opt. Call AA 0.000%, 6/01/29 – AGM Insured No Opt. Call AA Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006A: 5.000%, 12/01/23 – FGIC Insured 6/16 at 100.00 AA– 5.000%, 12/01/25 – FGIC Insured 6/16 at 100.00 AA– Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2006B, 6/16 at 100.00 A– 5.000%, 12/01/35 – CIFG Insured Long Island Power Authority, New York, Electric System General Revenue Bonds, Series 2014A, 9/24 at 100.00 A– 5.000%, 9/01/44 Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2008A, 5.500%, 5/19 at 100.00 AA+ 5/01/33 – BHAC Insured Long Island Power Authority, New York, Electric System Revenue Bonds, Series 2011A, 5/21 at 100.00 A– 5.000%, 5/01/38 New York State Energy Research and Development Authority, Pollution Control Revenue Refunding 5/15 at 100.00 A Bonds, Niagara Mohawk Power Corporation, Series 1998A, 5.150%, 11/01/25 – AMBAC Insured Niagara Area Development Corporation, New York, Solid Waste Disposal Facility Revenue No Opt. Call BB+ Refunding Bonds, Covanta Energy Project, Series 2012B, 4.000%, 11/01/24 Power Authority of the State of New York, General Revenue Bonds, Series 2006A, 5.000%, 11/15 at 100.00 Aa1 11/15/19 – FGIC Insured Utility Debt Securitization Authority, New York, Restructuring Bonds, Series 2013TE: 5.000%, 12/15/32 12/23 at 100.00 AAA 5.000%, 12/15/41 12/23 at 100.00 AAA Total Utilities Water and Sewer – 8.5% (5.7% of Total Investments) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue No Opt. Call AAA Bonds, Fiscal 2009 Series 2008A, 5.750%, 6/15/40 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 12/21 at 100.00 AA+ Bonds, Second Generation Resolution, Fiscal 2012 Series BB, 5.000%, 6/15/44 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 6/17 at 100.00 AA+ Bonds, Second Generation Resolution, Series 2007AA, 5.000%, 6/15/37 New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 6/15 at 100.00 AAA Bonds, Series 2005C, 5.000%, 6/15/27 – NPFG Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewer System Revenue 6/16 at 100.00 AAA Bonds, Series 2006B, 5.000%, 6/15/36 – NPFG Insured (UB) New York City Municipal Water Finance Authority, New York, Water and Sewer System Second 6/23 at 100.00 AA+ General Resolution Revenue Bonds, Fiscal 2013 Series DD, 5.000%, 6/15/35 New York City Municipal Water Finance Authority, New York, Water and Sewer System Second 6/24 at 100.00 AA+ General Resolution Revenue Bonds, Fiscal Series 2014DD, 5.000%, 6/15/35 New York City Municipal Water Finance Authority, New York, Water and Sewer System Second No Opt. Call AA+ General Resolution Revenue Bonds, Fiscal 2015 Series CC, 4.000%, 6/15/45 New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds 4/20 at 100.00 AAA Master Financing, Series 2010C, 5.000%, 10/15/35 New York State Environmental Facilities Corporation, Revenue Bonds, State Revolving Funds 2/22 at 100.00 AAA Master Financing, Series 2012B, 5.000%, 2/15/42 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water 6/24 at 100.00 AAA Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Subordinated Series 2014A, 5.000%, 6/15/30 New York State Environmental Facilities Corporation,State Revolving Funds Revenue Bonds, 5/24 at 100.00 AAA Master Financing Program, Green Bonds Series 2014B, 5.000%, 5/15/44 Upper Mohawk Valley Regional Water Finance Authority, New York, Water System Revenue Bonds, No Opt. Call A1 Series 2000, 0.000%, 4/01/23 – AMBAC Insured Total Water and Sewer $ 2,084,447 Total Long-Term Investments (cost $1,754,743,786) Floating Rate Obligations – (6.6)% Institutional MuniFund Term Preferred Shares, at Liquidation Value – (6.2)% (6) Variable Rate Demand Preferred Shares, at Liquidation Value – (38.4)% (7) Other Assets Less Liabilities – 1.7% Net Assets Applicable to Common Shares – 100% $ 1,274,263,997 Fair Value Measurements Fair value is defined as the price that would be received upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management's assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund's fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of December 31, 2014, the cost of investments was $1,694,560,660. Gross unrealized appreciation and gross unrealized depreciation of investments as of December 31, 2014, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Institutional MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 4.1%. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 25.7%. (ETM) Escrowed to maturity. WI/DD Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen New York AMT-Free Municipal Income Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:February 27, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:February 27, 2015 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:February 27, 2015
